              Case 1:19-cr-01623-WJ Document 86 Filed 02/23/21 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO
                                     ______________________


UNITED STATES OF AMERICA,

                  Plaintiff,

         v.                                                                           Case No.: 19-CR-1623


JEREMY TAPIA,

                  Defendant.

         MEMORANDUM AND ORDER DENYING EMERGENCY MOTION FOR
                            FURLOUGH

         THIS MATTER is before the Court on Defendant Jeremy Tapia’s Sealed1 Opposed

Emergency Motion for Furlough (Doc. 84) seeking temporary release to receive a COVID-19

vaccine on February 24, 2021. For the reasons set forth in this Memorandum and Order, Defendant

fails to demonstrate that he is not a danger to the community, or that “exceptional reasons” exist

to justify release under 18 U.S.C. § 3145(c) and 18 U.S.C. § 3143(a). See United States v. Espino,

2020 WL 6384247, at *1 (D.N.M. 2020). Accordingly, Defendant’s Emergency Motion for

Furlough is hereby DENIED.

                                                BACKGROUND

         On June 12, 2019, a federal grand jury returned an indictment charging Defendant with

five counts of aggravated sexual abuse. Doc. 1, 2. Magistrate Judge Briones accordingly ordered

Defendant detained pending trial as a flight risk and a danger to the community. Doc. 12.

Defendant moved for release or reconsideration on three separate occasions following his


1
  The Court agrees with the United States that there’s no reason for the pleadings relating to this motion for furlough
to be sealed.
          Case 1:19-cr-01623-WJ Document 86 Filed 02/23/21 Page 2 of 4




detention order, all three of which were denied because nothing had changed to make Defendant

any less of a danger to the community and his alleged COVID-19 concerns were unpersuasive.

See Doc. 28; Doc 33 at 5-11; Doc. 36 at 3; Doc. 37; Doc. 44. On September 21, 2020, Senior

United States District Judge James A. Parker held a change of plea hearing at which Defendant

pled guilty to one count of aggravated sexual abuse. Doc. 77. Judge Parker accepted the plea of

guilty and deferred acceptance of the plea agreement until sentencing. Doc. 77. As set forth in the

plea agreement, the parties agree to a 7-year term of incarceration. Doc. 78. Sentencing in this

matter is scheduled for March 26, 2021. Doc. 81.

                                          DISCUSSION

       Defendant motions the Court for emergency furlough on the grounds that he recently

signed up for a COVID-19 vaccine and has an appointment on Wednesday, Feb. 24th. Doc. 84 at

5. Like many defendants, Defendant claims that COVID-19 is a sufficient “extraordinary

circumstance,” as Defendant is an American Indian and thereby has “a higher risk of serious

complications.” Id. Defendant further contends that while the New Mexico Corrections

Department “is vaccinating staff and incarcerated individuals under the guidance of the

(NMDOH),” such measures are insufficient to guarantee his protection from the virus. Id. at 6.

Defendant makes no assertions as to his potential danger to the community.

       Under the Tenth Circuit’s present interpretation of § 3145(c), Defendant is required to

show, (1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the

safety of any other person of the community if released under § 3143(a)(1), and (2) that exceptional

circumstances make his detention inappropriate. See U.S. v. Kinslow, 105 F.3d 555 at 557 (10th

Cir. 1997). As the Court has stated, “fear of COVID-19” is not enough to satisfy the cumulative

“exceptional reason” requirements of §§ 3143 and 3145(c). Espino, 2020 WL, at *1.



                                                 2
           Case 1:19-cr-01623-WJ Document 86 Filed 02/23/21 Page 3 of 4




       First, Defendant is a danger to the community, as his motion does nothing to undermine

the previous findings by Judge Parker that no condition or combination of conditions would assure

the safety of the community if Defendant was released, see Doc. 44, and the conduct underlying

his present incarceration was violent, aggravated sexual abuse. The Pretrial Services Report

prepared for this litigation also notes Defendant’s previous charges and convictions for breaking

and entering, second degree murder, domestic violence and battery. Doc. 79 at 11-15. Defendant’s

inability to rebut previous findings as to his risk of danger is enough on its own for the Court to

deny the motion.

       Second, Defendant has not shown “exceptional reasons” for his release. Notwithstanding

that Defendant is neither elderly nor unhealthy, see Doc. 79 at 3, concerns over possible COVID-

19 infections are not sufficient to meet the requirements of § 3145(c). See U.S. v. Kinslow, 105

F.3d at 557; see also United States v. Eberhart, 2020 WL 1450745, 2 (N.D. Cal. Mar. 25, 2020).

Defendant’s potential exposure to COVID-19, as well as his fear that he is particularly susceptible

to the harmful effects of COVID-19, is not extraordinary here; countless similarly situated inmates

and prisoners, many of whom have known or unknown sensitivities to COVID-19’s potentially

harmful effects, are forced to endure the same exposure potential. See United States v. Martin,

2020 WL 1274857, 2–3 (D. Md. Mar. 17, 2020) (declining defendant’s motion for release when

defendant had health conditions making him particularly sensitive to COVID-19); see also United

States v. Jai Montreal Winchester, 2020 WL 1515683, 12 (M.D.N.C. Mar. 30, 2020) (declining to

release a defendant presentence because his arguments “applie[d] equally to every detainee in

detention” and were merely attempts to use the “current public health crisis as an opportunity to

obtain . . . release by substituting conjecture, hyperbole, misstate for reasoning”). Additionally, the

Government contends that the United States Marshal Service at some point in the future will be



                                                  3
          Case 1:19-cr-01623-WJ Document 86 Filed 02/23/21 Page 4 of 4




administering vaccines to detainees in compliance with the New Mexico Department of Health’s

directives. Doc. 85 at 5. Denying the subject motion will not diminish Defendant’s ability to obtain

the vaccine in the future, and nothing in the motion sufficiently demonstrates that Defendant has

an urgent need for it now beyond speculative claims of broad, racial predisposition.

       Accordingly, the Court defers to the unrebutted findings it has already made as to

Defendant’s eligibility for release, and finds here that given the violent conduct underlying this

case, Defendant’s extensive criminal history, and a lack of exceptional circumstances, Defendant

is not an appropriate candidate for furlough, however short. Defendant’s Emergency Motion for

Furlough is hereby DENIED.

       Finally, the Clerk of Court is hereby directed to “unseal” Defendant’s Motion for

Emergency Furlough (Doc. 84).



       IT IS SO ORDERED.



                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
